        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 1 of 26



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


ANTHONY BAEZ, JONATHAN BERMUDEZ                  )
JERMAINE GONSALVES, and DEDRICK                  )
LINDSEY on behalf of themselves and all others   )
similarly situated,                              )
                                                 )
                        Petitioners,             )
                                                 )
              v.                                 )      Civil Action No. 20-10753-LTS
                                                 )
ANTONE MONIZ,                                    )      Leave To File Granted
                                                 )      On April 21, 2020
                        Respondent.              )


   RESPONDENT ANTONE MONIZ’S MEMORANDUM OF LAW IN OPPOSITION
     TO PETITIONERS’ APPLICATION FOR AN EMERGENCY TEMPORARY
    RESTRAINING ORDER AND MOTION FOR PRELIMINARY INJUNCTION




                                          ANDREW E. LELLING
                                          United States Attorney

                                          JASON C. WEIDA
                                          Assistant U.S. Attorney

                                          United States Attorney’s Office
                                          John Joseph Moakley U.S. Courthouse
                                          1 Courthouse Way, Suite 9200
                                          Boston, Massachusetts 02210
                                          (617) 748-3180
                                          jason.weida@usdoj.gov


Dated: April 21, 2020                     Attorneys for the Government
         Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 2 of 26



       Respondent Antone Moniz, Superintendent of the Plymouth County Correctional Facility

(“Respondent”), respectfully submits this memorandum of law in opposition to Petitioner Anthony

Baez’s (“Baez”), Petitioner Jonathan Bermudez’s (“Bermudez”), Petitioner Jermaine Gonsalves’s

(“Gonsalves”), and Petitioner Dedrick Lindsey’s (“Lindsey,” and collectively, “Petitioners”)

application for an emergency temporary restraining order and motion for preliminary injunction

(“Petitioners’ motion”). Doc. # 9.

                                       INTRODUCTION

       Petitioners are federal pretrial criminal detainees charged with serious drug and gun crimes.

They challenge the conditions of their confinement at the Plymouth County Correctional Facility

as inadequate to address the threat to health and safety posed by COVID-19. Rather than availing

themselves of (or exhausting) the opportunities for seeking release in their respective criminal

cases under the Bail Reform Act, Petitioners filed this civil action on behalf of themselves and a

putative class seeking a highly extraordinary injunction that would require Respondent

immediately to release some number of detainees, that would appoint an expert to recommend who

and how many more detainees to release, and that would require this Court to function as a judicial

monitor regarding the conditions of a state prison.

       Petitioners’ motion and the highly extraordinary injunctive relief it seeks must be denied

for the following multiple independent reasons. First, Petitioner’s motion for injunctive relief

must be denied for the reasons described in Respondent’s motion to deny the Petition, filed earlier

today. Those reasons include: (1) this Court lacks subject matter jurisdiction under the Prison

Litigation Reform Act; (2) Petitioners lack standing; and (3) Petitioners failed to exhaust

administrative remedies, contrary to the Prison Litigation Reform Act’s mandatory exhaustion

requirements. Second, Petitioners have an adequate remedy at law because are free at any time to


                                                 1
            Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 3 of 26



seek release due to the threat to health and safety posed by COVID-19 by moving before the judge

assigned to their criminal cases under the traditional remedies afforded to criminal defendant in

the Bail Reform Act. 18 U.S.C. § 3142. Third, the requested relief offends principles of comity

because, at bottom, Petitioners are asking this Court to interfere with the operations of other

sessions of this district court where Petitioners’ criminal cases are pending. Finally, Petitioners

have not satisfied the necessary elements of the injunctive relief they seek. They have not shown

that they are likely to succeed on the merits of their Fifth Amendment or Eighth Amendment

claims, or that the highly extraordinary injunctive relief they seek has any basis in law. Nor have

they shown that they are likely to suffer irreparable harm in the absence of preliminary relief, that

the balance of equities tips in their favor, or that the injunction they seek is in the public interest.

        For these and other reasons discussed below, the Court should deny Petitioners’ motion.

                                          BACKGROUND

A.      COVID-19 In Massachusetts.

        On March 10, 2020, Governor Charlie Baker declared a state of emergency in

Massachusetts based on the 2019 novel Coronavirus (“COVID-19”) that originated in Wuhan,

China. 1 As of April 20, 2020, there are 38,077 cases of COVID-19. 2 Of those 38,077 cases of

COVID-19 in Massachusetts, 2,832 cases are in Plymouth County. 3 The population of Plymouth

County is around 521,202. 4 Based on those figures, about half of one percent of the population in



        1
         See https://www.mass.gov/executive-orders/no-591-declaration-of-a-state-of-emergency
-to-respond-to-covid-19 (last visited Apr. 20, 2020).
        2
         See https://www.mass.gov/doc/covid-19-cases-in-massachusetts-as-of-april-19-2020/
download (last visited Apr. 20, 2020).
        3
            See id.
        4
        See https://www.census.gov/quickfacts/plymouthcountymassachusetts (last visited Apr.
20, 2020) (estimate dated July 1, 2019).

                                                   2
           Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 4 of 26



Plymouth County has COVID-19 (2,832 out of 521,202). The Town of Plymouth, where the

Plymouth County Correctional Facility (“PCCF”) is located, has 108 cases of COVID-19.5 With

a population of 60,803, 6 less than 2/10th of one percent of the population of the Town of Plymouth

has COVID-19 (108 out of 60,803).

B.     Efforts To Prevent Exposure To COVID-19
       At The Plymouth County Correctional Facility.

       PCCF is a correctional facility that houses inmates and detainees, including federal pretrial

criminal detainees like Petitioners here.        The Plymouth County Sheriff’s Department

(“Department”) operates the PCCF. See Decl. of Joseph D. McDonald, Jr., attached as Exhibit A

hereto, ¶ 2. The Department has a contract with the Correctional Psychiatric Services (“CPS”) to

provide comprehensive medical services to inmates and detainees at the PCCF. See Decl. of

Lawrence Baker, M.D., attached as Exhibit B hereto, ¶ 1. The Department and CPS provide

services to Petitioners pursuant to an Inter-Governmental Service Agreement (“IGSA”) with the

U.S. Marshals Service (“USMS”). See Decl. of John Sheehan, attached as Exhibit C hereto. As

described below, all three entities—the Department, CPS, and USMS—have endeavored and,

indeed, succeeded through the present time to prevent exposure to inmates and detainees at PCCF.

       1.       The Plymouth County Sheriff’s Department Has Instituted Protocols At The
                Plymouth County Correctional Facility To Prevent Exposure to COVID-19.

       Since the onset of COVID-19, the Department has instituted strict protocols at PCCF to

prevent exposure to inmates and detainees. Ex. A ¶ 6. Those protocols include the following:

            •   Beginning in February, the Department enhanced its inmate intake
                procedure to obtain additional information about travel and
                exposure to illness. Id.

       5
           See https://www.mass.gov/info-details/covid-19-cases-quarantine-and-monitoring#
covid-19-cases-in-massachusetts (last visited Apr. 20, 2020) (link to Word document on webpage).
       6
            See https://www.census.gov/quickfacts/plymouthtownplymouthcountymassachusetts
(last visited Apr. 20, 2020) (estimate dated July 1, 2018).

                                                3
Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 5 of 26




 •   The Department has adopted treatment and detection practices
     consistent with guidelines from the CDC and DPH. The
     Department’s health services administrator is in frequent contact
     with DPH and consults them on the challenges facing the
     Department. Id.

 •   The Department suspended visits by friends, families, and
     volunteers. To assist with the transition, the Department arranged
     with its telephone vendors to provide two free calls per week. Id.

 •   The Department restricted attorney visits to non-contact. The
     Department disabled monitoring and recording functions for visit
     phones. Id.

 •   The Department has kept non-essential staff from entering PCCF,
     consistent with the governor’s order for executive staff. Id.

 •   The Department has ceased inmate assignments to the farm
     operation, community work crew, and other work details outside
     PCCF. Id.

 •   The Department has eliminated unnecessary movement within
     PCCF. Id.

 •   The Department established a housing unit for newly admitted
     inmates and inmates who leave and return to PCCF, to monitor for
     signs and symptoms of the virus. Inmates remain in the unit until
     they clear the incubation period. Id.

 •   The Department has worked with Trial Court officials to limit travel
     outside PCCF by conducting hearings by videoconference and
     telephone. This greatly has reduced travel to and from PCCF and
     resulting potential exposure. Id.

 •   The Department has changed recreation and meal schedules to
     provide more space in the dayrooms. Inmates and detainees in
     standard large and small housing units have split recreation
     schedules so that approximately half are permitted access to the day
     room at one time. The inmates and detainees have split meal
     periods, as well. Id.

 •   The Department maintains an aggressive cleaning schedule for the
     housing units and conducts daily sanitation of transportation vans.
     Id.


                                      4
           Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 6 of 26



            •   The Department has educated staff and inmates on sanitation
                practices and proper social distancing. The Department provides
                soap to the inmates and detainees weekly and as needed. The
                Department also provides cleaning supplies. Id.

            •   The Department conducts temperature screenings for all employees,
                contractors, and visitors to PCCF. Id.

            •   The Department has provided surgical masks for all PCCF staff and
                inmates. The Department encourages all staff to wear masks while
                on duty. The Department encourages inmates to wear masks while
                out of their cells and requires them to wear masks while working or
                when leaving the housing unit. Id.

            •   The Department has installed hand sanitizer dispensers in every
                housing unit. Id.

       2.       Correctional Psychiatric Services Deployed Clinical Guidelines To Prevent
                Exposure to COVID-19 At The Plymouth County Correctional Facility.

       In addition to the Department’s protocols described above, CPS deployed a set of clinical

guidelines, titled CPS Clinical Guideline for COVID-19/CORONAVIRUS (“CPS Clinical

Guideline”), to educate and guide CPS staff, including the seven fulltime staff members at PCCF. 7

Ex. B ¶¶ 6, 8. “The CPS Clinical Guideline follows the most recent guidance pertaining to

correctional and detention facilities from the Centers for Disease Control and U.S. Immigration

and Customs Enforcement, as well as recommendations from the Massachusetts Department of

Public Health and the World Health Organization.” Id. ¶ 8.

       Among other things, the CPS Clinical Guideline provides as follows:

       •        The CPS Clinical Guideline lists the possible symptoms of a
                COVID-19 infection and states that upon identification of any of
                those symptoms (i.e., fever, cough, shortness of breath, loss of smell
                or taste, sore throat, tiredness, or diarrhea) the patient should
                immediately be masked. Id. ¶ 9.


       7
         Note that these seven fulltime CPS staff members at PCCF are in addition to “[t]he
Department’s nursing staff,” which “consists of 21 full-time employees plus a nursing supervising
lieutenant.” Ex. A ¶ 3.

                                                  5
    Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 7 of 26



•       The CPS Clinical Guideline provides that if a patient presents with
        fever and any other symptoms then the medical staff is to perform a
        rapid test for Influenza A and B. If the influenza test is negative,
        then medical staff is to test for COVID-19. If a COVID-19 test is
        positive, then staff are instructed to monitor vital signs, especially
        temperature and oxygen saturation twice a day; offer acetaminophen
        650 mg. twice per day or as needed for coronavirus symptoms for
        one week; monitor the patient’s respiratory status to include oxygen
        saturation, trouble breathing, persistent chest pain or pressure, new
        onset of confusion or inability to arouse and any signs of cyanosis,
        and nurses are to notify the on-call doctor immediately if any
        symptoms are present and discuss possible transport to the local
        emergency room; and restrict patient movement unless emergent
        for anyone in isolation. Any movement while in isolation requires
        that staff wear a mask with shield, gloves and gown. Id. ¶ 10.

•       The CPS Clinical Guideline also provides for the medical isolation
        of a patient with suspected COVID-19 infection be maintained until
        all the following criteria have been met:

        a.      For individuals who will be tested to determine if they are
                still contagious: the individual has been free from fever for
                at least 72 hours without the use of fever-reducing
                medications AND the individual’s other symptoms have
                improved (e.g., cough, shortness of breath) AND the
                individual has tested negative in at least two consecutive
                respiratory specimens collected at least 24 hours apart.

        b.      For individuals who will NOT be tested to determine if they
                are still contagious: the individual has been free from fever
                for at least 72 hours without the use of fever-reducing
                medications AND the individual’s other symptoms have
                improved (e.g., cough, shortness of breath) AND at least 7
                days have passed since the first symptoms appeared.

        c.      For individuals who had a confirmed positive COVID-19
                test but never showed symptoms: At least 7 days have passed
                since the date of the individual’s first positive COVID-19
                test AND the individual has had no subsequent illness.

        Id. ¶ 11.

•       The CPS Clinical Guideline provides for restriction of patients from
        leaving the facility while under medical isolation precautions, unless
        released from custody or if a transfer is necessary for medical care,


                                          6
    Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 8 of 26



        infection control, lack of medical isolation space, or extenuating
        security concerns. Id. ¶ 12.

In addition to the CPS Clinical Guideline, CPS has taken the following steps:

•       New Detainee Screening. Upon receiving a new detainee/inmate,
        medical staff screen the individuals for signs and symptoms of
        infection. This includes event travel history, temperature checks,
        taking a recent medical history and observing the individual for any
        signs of sickness. If an individual appears symptomatic on
        admission a mask is applied immediately, the individual is placed in
        isolation and clinical care guidelines are followed (as outlined
        above) thereafter. Id. ¶ 18.

•       Detainee Education and Monitoring. Nursing staff have also been
        instructed to use any detainee/inmate interaction as a time to educate
        the detainee/inmate regarding COVID-19, including that all inmates
        need to wash their hands frequently, avoid crowds and stay apart at
        least six feet whenever possible, and to report any shortness of
        breath or concerns of fever immediately to either nursing or security.
        Additionally, signs have been posted in all units in English, Spanish,
        Portuguese and Chinese, indicating that if a detainee/inmate feels
        sick, they should notify medical staff and have a mask applied
        immediately. Detainees and inmates are also being educated during
        medical encounters on the signs and symptoms of a COVID-19
        infection. Id. ¶¶ 16-17.

•       Monitoring of Vulnerable Detainees. CPS staff are monitoring and
        reviewing all detainees and inmates who are known to have chronic
        disease or other co-morbidities which would make them more
        susceptible to a COVID-19 infection. Id. ¶ 20.

•       Staff Training and Supplies. COVID-19 health information has
        been posted in all units and visiting areas. Staff have access to CDC
        materials, including posting the link/url for the CDC website on all
        medical area computer equipment. A training website for CPS
        medical staff has been developed as well as a COVID-19 power
        point. Staff have access to masks, disinfectant/sanitizer and other
        personal protective equipment. Id. ¶ 15.

•       Staff Precautions. CPS also is taking steps to ensure that staff do
        not inadvertently introduce COVID-19 into the facility by educating
        staff and screening them for raised temperatures or other signs of
        illness. Staff have been instructed not to work if they feel ill and to
        report any symptoms for follow up. Staff have also been educated


                                          7
         Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 9 of 26



                regarding both their own protection as well as CDC guidelines for
                eliminating virus transmission. Id. ¶ 19.

        3.      USMS Works Closely With The Plymouth County Correctional Facility
                To Attend To The Medical Needs Of Pretrial Detainees In USMS Custody.

        In addition to the above steps taken by the Department and CPS, USMS itself provides

monitoring and guidance to the medical staff at PCCF. Specifically, USMS employs U.S. Public

Health Service (“PHS”) personnel—including physicians, physician assistants, and nurses—to

oversee and manage its prisoner medical program. Ex. C. ¶ 7. The PHS staff work closely with

medical personnel at the IGA facilities, like PCCF, to attend to the medical needs of USMS

prisoners, like Petitioners. Id. ¶ 7.

C.      The Lack of Any COVID-19 Case Among Inmates And
        Detainees At The Plymouth County Correctional Facility.

        There is not currently, and has never been, a case of COVID-19 in the inmate and detainee

population at PCCF. Ex. A ¶ 7; Ex. B. ¶ 24; Ex. C ¶ 11. There has been one case of COVID-19

of a PCCF staff member. Ex. A ¶ 8; Ex. B. ¶ 25. That individual’s last day at PCCF was March

19, 2020. The individual did not have close contact with any inmates or detainees. Ex. A ¶ 8; Ex.

B. ¶ 25. The staff members that had close contact with that individual were sent home and were

not permitted to return to PCCF for at least 14 days. Ex. A ¶ 8; Ex. B. ¶ 25. To date, that is the

only case of COVID-19 at PCCF. Ex. A ¶¶ 7-8; Ex. B. ¶¶ 24-25.

D.      Pending Criminal Cases Against Petitioners.

        1.      Anthony Baez.

        In November 2019, Baez was indicted for an array for serious drug crimes, including

conspiracy to distribute large amounts of fentanyl. See Doc. # 1, United States v. Baez, No. 4:19-

cr-40049 (D. Mass.) (Hillman, J.) (charging conspiracy to distribute and possess with intent to

distribute 500 grams or more of cocaine, 400 grams or more of fentanyl, 100 grams or more of


                                                8
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 10 of 26



heroin, and 28 grams or more of cocaine base; distribution of 40 grams or more of fentanyl and

heroin, and aiding and abetting; distribution of 100 grams or more of heroin and 40 grams or more

of fentanyl, and aiding and abetting; and distribution of 400 grams or more of fentanyl and 100

grams or more of heroin, and cocaine, and aiding and abetting)

       On April 6, 2020, Baez moved for release based on the conditions of his confinement at

PCCF and the threat to health and safety posed by COVID-19. See Doc. # 93, Baez, No. 4:19-cr-

40049. On April 10, 2020, based on an individualized inquiry, Magistrate Judge Kelley denied

his motion and entered an order of detention. See Doc. # 93, Baez, No. 4:19-cr-40049 (“The court

is aware of the covid-19 pandemic and the problems it poses for the safety of those who are

incarcerated. In addition, Mr. Baez’s four children are in the care of his mother who is reportedly

overwhelmed and could use his help caring for the children. The court is very sympathetic to these

concerns but is also obligated to take into consideration the risks posed to public safety of those

who make a living by selling illegal drugs that endanger others’ lives, and who seem not to be

deterred by being arrested and punished for it.”).

       2.      Jonathan Bermudez.

       In April 2019, Bermudez, who has a prior conviction for assaulting a pregnant woman, also

was indicted for serious drug crimes, including conspiracy to distribute large amounts of fentanyl.

See Doc. # 1, United States v. Bermudez, No. 1:19-cr-10180 (D. Mass.) (Sorokin, J.) (charging

conspiracy to distribute and possess with intent to distribute 400 grams or more of fentanyl and

distribution of 40 grams or more of fentanyl).

       On April 2, 2020, Bermudez moved, on an emergency basis, for release based on the

conditions of his confinement at PCCF and the threat to health and safety posed by COVID-19.

See Doc. # 109, Bermudez, No. 1:19-cr-10180. On April 8, 2020, after the government responded,



                                                 9
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 11 of 26



this Court referred the motion to Magistrate Judge Dein. See Doc. # 113, Bermudez, No. 1:19-cr-

10180. As of April 21, 2020, at the time of filing, Bermudez’s emergency motion remains pending.

       3.      Jermaine Gonsalves.

       In October 2018, Gonsalves, a career offender with multiple state and federal convictions,

also was indicted for, among other things, conspiracy to distribute large amounts of fentanyl. See

Doc. # 1, United States v. Gonsalves, No. 1:18-cr-10468 (D. Mass.) (Gorton, J.) (charging

conspiracy to distribute and possess with intent to distribute 400 grams or more of fentanyl and

100 or more grams of heroin).

       On March 31, 2020, Gonsalves moved for release based on the conditions of his

confinement at PCCF and the threat to health and safety posed by COVID-19. See Doc. # 381,

Gonsalves, No. 1:18-cr-10468.       On April 16, 2020, following a hearing and based on an

individualized inquiry, Magistrate Judge Bowler denied his motion and reaffirmed her earlier

finding that detention was warranted, but did so “without prejudice to renew if there is a change

in circumstances.” See Doc. # 396, Gonsalves, No. 1:18-cr-10468 (“As to the defendants new

arguments for release based on the Covid-19 outbreak, this court finds the defendant did not

present any special or extraordinary circumstances. Defendant’s motion raises systematic and not

particularized concerns regarding the institution where he is being held. He does not set forth any

specific medical conditions that would make him more vulnerable or more at risk than other

detainees at the institution. Therefore, this court finds that release is not warranted at this time.

The motion is DENIED without prejudice to renew if there is a change in circumstances.”).

       4.      Dedrick Lindsey.

       In March 2019, Lindsey, who has a long criminal history with multiple state convictions

for serious drug and gun crimes (many of which serve as Armed Career Criminal predicates that



                                                 10
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 12 of 26



subject him to a fifteen-year mandatory minimum sentence), was indicted for being a felon in

possession. See Doc. # 1, United States v. Lindsey, No. 1:19-cr-10091 (D. Mass.) (Wolf, J.).

       Unlike the other Petitioners, on April 3, 2019, Lindsey waived his detention hearing and

requested a voluntary order of detention. See Doc. # 13, Lindsey, No. 1:19-cr-10091. On April 4,

2019, based on Lindsey’s waiver and request, Magistrate Judge Dein entered an order of detention.

See Doc. # 15, Lindsey, No. 1:19-cr-10091. Also unlike the other Petitioners, Lindsey has not

sought his release on the conditions of his confinement at PCCF or the threat to health and safety

posed by COVID-19. See generally Lindsey, No. 1:19-cr-10091.

E.     Petitioners’ Detention at Plymouth County Correctional Facility.

       Each of the Petitioners is detained at PCCF. “Baez is assigned to Unit DS1, a small housing

unit with a capacity of 62. As of April 20, the population of the unit was 34. The inmate roster

reflects that Baez was assigned to a five-man cell with two other inmates on that date.” Ex. A ¶ 9.

“Bermudez is assigned to Unit H3, a large unit with a capacity of 139. As of April 20, the

population of the unit was 74. The inmate roster reflects that Bermudez was in a cell by himself

on that date.” Id. ¶ 10. “Gonsalves is assigned to Unit H1, a large unit with a capacity of 139. As

of April 20, the population of the unit was 68. The inmate roster reflects that Gonsalves was in a

cell by himself on that date.” Id. ¶ 11. “Lindsey is assigned to Unit BS1, a dormitory unit with a

capacity of 60. As of April 20, the population of the unit was 10.” Id. ¶ 12.

       When Petitioners are in the common areas of their respective units, such as during

recreation and meals, the Department takes a variety of precautions. For example:

       •       Social Distancing in Common Areas. To permit and encourage
               social distancing, the security staff spread out the day room chairs
               in the units. The Department conducts split recreation in the
               standard large and small units, with each side (in the large units) or
               each tier (in the small units) of the unit entering the day room at
               different times. The split recreation periods provide much more

                                                11
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 13 of 26



              space in the day room and offer significant opportunity for social
              distancing. The Department similarly provides meals for each
              portion of the large and small units at different times. This provides
              detainees multiple seating options which provide significant
              opportunity for social distancing. The inmates in the dormitory
              units continue to recreate and eat together. Id. ¶ 10.

       •      Sanitation. Multiple times each day, unit workers sanitize the units.
              Workers clean all tables, phones, day room chairs, showers, and cell
              door handles with 100 product multi-use disinfectant 256. Laundry
              workers clean all mop heads and cleaning rags every morning.
              Maintenance officers regularly use Virex spray to disinfect showers,
              day room chairs, tables, phones, all door handles, and railings in the
              morning before recreation periods begin. A cleaning crew cleans all
              visit rooms and sally ports with Virex fogging spray. Id. ¶ 11.

       •      Sanitary Supplies. The Department provides the detainees
              antibacterial soap weekly and as needed and provides the detainees
              the cleaning supplies they need. The Department provides toilet
              paper weekly and as needed. The detainees have access to the 100
              product disinfectant to clean their cells. Unit workers have access
              to nitrex gloves for their assignments, and all inmates have access
              to plastic gloves at the officer panel for cleaning. The Department
              runs a laundry unit to keep clothing clean. Id.

F.     The Petition In This Case.

       In the Petition, Petitioners, on behalf of themselves and a putative class of all federal

pretrial criminal detainee at PCCF (which they estimate to be about 150 detainees), challenge the

conditions of their confinement at PCCF as inadequate to address the threat to health and safety

posed by COVID-19. Doc. # 1 ¶ 1. According to Petitioners, those conditions violate the Fifth

Amendment, id. ¶¶ 150-62 (First Cause of Action), and the Eighth Amendment, id. ¶¶ 163-78

(Second Cause of Action), and require the following relief:

       •      an injunction that would “[r]equire Respondents to immediately take
              all actions to reduce the federal detainee population at PCCF by
              releasing a sufficient number of federal detainees from the facility
              in order to ensure the health and safety of all members of the Class,”
              id. at 39 (section B.1 of the prayer for relief);



                                               12
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 14 of 26



       •       the appointment of “an expert under Federal Rule of Evidence 706
               to make recommendations to the Court regarding how many and
               which class members to order released,” id. at 39 (section B.2 of the
               prayer for relief); and

       •       judicial monitoring of PCCF to ensure that the conditions of
               Petitioners’ confinement comply with the recommendations of their
               experts, id. at 40 (section B.4-7 of the prayer for relief).

The same day they filed the Petition, Petitioners filed their motion seeking the above injunction.

Doc. # 9. This timely opposition followed.

                                           ARGUMENT

I.     PETITIONERS’ MOTION MUST BE DENIED FOR THE REASONS
       DESCRIBED IN RESPONDENT’S MOTION TO DENY THE PETITION.

       As an initial matter, Petitioner’s motion for injunctive relief must be denied for the reasons

described in Respondent’s motion to deny the Petition, filed earlier today. Those reasons include:

       •       First, this Court lacks subject matter jurisdiction under the Prison
               Litigation Reform Act, which places strict limits on a district court’s
               ability to order the release of inmates and expressly precludes a
               single district judge from doing so. 18 U.S.C. § 3626(a)(3); Money
               v. Pritzker, No. 20-cv-2093, 2020 WL 1820660, at *1, 13 (N.D. Ill.
               April 10, 2020) (recognizing that, although “the issue of inmate
               health and safety is deserving of the highest degree of attention,” an
               “order imposing a court-ordered and court-managed ‘process’ for
               determining who should be released” from a state prison in response
               to the COVID-19 pandemic falls “squarely within Section
               3626(a)(3)—which forbids this Court from granting it”).

           •   Second, Petitioners lack standing because they cannot establish
               either injury in fact or redressability. Specifically, the site-specific
               circumstances in this case—(1) that there are zero cases of COVID-
               19 in the detainee population, (2) that a staff member tested positive
               for in mid-March and yet there are still no cases of COVID-19 in
               the detainee population as of April 20, (3) that units housing
               Petitioners are well under capacity and, indeed, two of the
               Petitioners have their own cells, (4) that Respondent takes a variety
               of precautions that reasonably provide for adequate social distancing
               when Petitioners are in common areas, and (5) that Petitioners do
               not have any medical conditions that present a higher risk for
               COVID-19—demonstrate that Petitioners’ alleged injury is
               speculative and will not be redressed by ordering their release.
                                                 13
         Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 15 of 26



           •   Third, Petitioners failed to exhaust administrative remedies—and,
               indeed, did not even attempt to file an emergency grievance—before
               filing this case, contrary to the Prison Litigation Reform Act’s
               mandatory exhaustion requirements. 42 U.S.C. § 1997e(a).

For all of the above reasons, or any one of them, this Court must deny the highly extraordinary

injunctive relief Petitioners request here.

II.    PETITIONERS’ MOTION SHOULD BE DENIED BECAUSE PLAINTIFF HAS
       AN ADEQUATE REMEDY AT LAW, FORECLOSING INJUNCTIVE RELIEF.

       Independently, Petitioners’ motion should be denied because he have an adequate remedy

at law. See Porto Rico Tel. Co. v. Puerto Rico Commc’ns Auth., 189 F.2d 39, 41 (1st Cir. 1951)

(applying the rule to injunctions); El Dia, Inc. v. Hernandez Colon, 963 F.2d 488, 493, 497 (1st

Cir. 1992) (applying “traditional principles of equity jurisprudence,” including availability of

adequate remedy at law, to declaratory judgment action where relief sought was “equitable in

nature”). The Bail Reform Act (“BRA”) expressly allows district courts to consider an individual

defendant’s health when deciding whether to detain him or her pending trial. In addition to the

standard motions for release by pretrial defendants, 18 U.S.C. § 3142(b), or for post-conviction

release, 18 U.S.C. § 3143, or bail pending appeal, 18 U.S.C. § 3143(b)(1), a defendant may seek

release under 18 U.S.C. § 3142(i), which provides that a “judicial officer may, by subsequent order,

permit the temporary release of [a] person, in the custody of a United States marshal or another

appropriate person, to the extent that the judicial officer determines such release to be necessary

for preparation of the person’s defense or for another compelling reason.”

       Moreover, the Attorney General recently has issued guidance to federal prosecutors

concerning “Litigating Pre-Trial Detention Issues During the COVID-19 Pandemic.”                See

Attorney General Barr Mem., dated Apr. 6, 2020, attached as Exhibit D hereto. The Attorney

General’s April 6 Memorandum makes clear that “the current COVID-19 pandemic requires that

[prosecutors] ensure [they] are giving appropriate weight to the potential risks facing certain
                                                14
         Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 16 of 26



individual from being remanded to . . . custody.” Id. Thus, although the Department’s “paramount

obligation” is to “[p]rotect[ ] the public,” prosecutors must also “consider the medical risks

associated with individuals being remanded into . . . custody during the COVID-19 pandemic.”

Id. at 1-2. Prosecutors “should consider not seeking detention to the same degree [they] would

under normal circumstances,” and must weigh “the risk of flight and seriousness of the offense . .

.against the defendant’s vulnerability to COVID-19.”              Id. at 2.   Likewise, “these same

considerations should govern [prosecutors’] litigation of motions filed by detained defendants

seeking release in light of the pandemic.” Id. Such a defendant’s “risk from COVID-19 should

be a significant factor in [each prosecutor’s] analysis[.]” Id.

       Here, Petitioners are free to seek release due to the threat to health and safety posed by

COVID-19 at any time by moving before the judge who is assigned to the detainee’s criminal case.

Indeed, various applications of this type have already been made in this district. E.g., Doc. # 568,

United States v. Nia-Bush Moore, No. 18-CR-30001 (D. Mass.) (Young, J.) (denying pretrial

detainee’s motion for release due to COVID-19 because her particular medical conditions were

likely more safely managed by prison medical staff than in community given her history of

noncompliance). Because Petitioners have multiple opportunities to seek release based on the

BRA’s robust statutory scheme, the highly extraordinary injunctive relief they seek here is

foreclosed. E.g., El Dia, Inc., 963 F.2d at 497; Porto Rico Tel. Co., 189 F.2d at 41.

III.   PETITIONERS’ MOTION SHOULD BE DENIED BECAUSE THE RELIEF
       THEY SEEK OFFENDS PRINCIPLES OF COMITY BY INTERFERRING
       WITH THE OPERATIONS OF OTHER SESSISIONS OF THIS COURT.

       Similarly, the Court should decline to allow the highly extraordinary equitable relief

Petitioners seek here based on principles of comity. See Coors Brewing Co. v. Mendez-Torres,

678 F.3d 15, 28 (1st Cir. 2012) (“Comity is a doctrine of equitable restraint[.]”). “When an

injunction sought in one federal proceeding would interfere with another federal proceeding,
                                                  15
            Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 17 of 26



considerations of comity require more than the usual measure of restraint, and such injunctions

should be granted only in the most unusual cases.” Bergh v. State of Wash., 535 F.2d 505, 507

(9th Cir. 1976); see CitiFinancial Corp. v. Harrison, 453 F.3d 245, 251 (5th Cir. 2006) (“[O]ne

district court judge, whether as a matter of respect and institutional orderliness, if not jurisdiction,

should shy from involvement in a case proceeding before another Article III judge.”). Exercising

restraint in cases involving courts of coordinate jurisdiction “keeps to a minimum the conflicts

between courts administering the same law, conserves judicial time and expense, and has a salutary

effect upon the prompt and efficient administration of justice.” Brittingham v. U.S. Comm’r of Int.

Rev., 451 F.2d 315, 318 (5th Cir. 1971).

        At bottom, Petitioners are asking this Court to take the extraordinary step of interfering

with the operations of other sessions of this district court where Petitioners’ criminal cases are

pending. 8 Abiding by Congress’s statutory scheme in the BRA avoids the comity problems that

Petitioners’ motion raises. Because courts should avoid comity problems when possible, this Court

should deny Plaintiff’s motion. E.g., Coors Brewing Co., 678 F.3d at 28.

IV.     PETITIONERS’ MOTION SHOULD BE DENIED
        BECAUSE THEY HAVE NOT SATISFIED THE ELEMENTS
        NECESSARY TO OBTAIN THE INJUNCTIVE RELIEF THEY SEEK.

        If Petitioners were able to overcome all three of the above barriers to injunctive relief (and

they cannot), their motion still should be denied for failure to satisfy the necessary elements of the

injunctive relief they seek. “The same four-factor test for preliminary injunctions also has been



        8
          With the possible exception of Bermudez, whose bail application currently is pending
before Magistrate Judge Dein following this Court’s referral of the motion. See Doc. # 113,
Bermudez, No. 1:19-cr-10180. But even with Bermudez, he has not yet exhausted the relief
available to him under the BRA. Indeed, given the multiple opportunities for seeking bail and
reconsideration of bail determinations under the BRA, none of the Petitioners has yet exhausted
those traditional remedies afforded to criminal defendants.

                                                  16
         Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 18 of 26



extended to temporary restraining orders.” Asadoorian v. Travis, No. 11-10963, 2011 WL

2224984, at *1 (D. Mass. June 7, 2011). “A preliminary injunction is an ‘extraordinary and drastic

remedy,’” Munaf v. Geren, 553 U.S. 674, 689–90 (2008) (quoting 11A Charles Alan Wright,

Arthur R. Miller & Mary Kay Kane, FEDERAL PRACTICE AND PROCEDURE § 2948, at 129 (2d ed.

1995), that “is never awarded as of right.” Id. at 690. “A plaintiff seeking a preliminary injunction

must establish that [1] he is likely to succeed on the merits, that [2] he is likely to suffer irreparable

harm in the absence of preliminary relief, that [3] the balance of equities tips in his favor, and that

[4] an injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

20 (2008). To warrant the more extraordinary relief of a temporary restraining order, however,

Petitioners must demonstrate that their injury is “immediate and irreparable.” Fed. R. Civ. P.

65(b). Plaintiff cannot satisfy any of these dispositive elements.

        A.      Petitioners Have Not Shown That They Are Likely To
                Succeed On The Merits Of Their Claims Against Respondent.

        “The sine qua non of this four-part inquiry is likelihood of success on the merits.” Esso

Standard Oil Co. (Puerto Rico) v. Monroig-Zayas, 445 F.3d 13, 18 (1st Cir. 2006) (quoting New

Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002)). “[I]f the moving

party cannot demonstrate that he is likely to succeed in his quest, the remaining factors become

matters of idle curiosity.” Id.; see also Arborjet, Inc. v. Rainbow Treecare Sci. Advancements,

Inc., 794 F.3d 168, 173 (1st Cir. 2015) (same); Perez-Kudzma v. United States, No. 17-11877,

2017 WL 6209190, at *1 (D. Mass. Dec. 8, 2017) (same). Here, Petitioners cannot show that they

is likely to succeed on the merits of their claims against Respondent.

                1.      Petitioners Have Not Shown A Fifth Amendment Violation.

        Petitioners allege that the conditions of their confinement at PCCF violate the Fifth

Amendment. See Doc. # 1 ¶¶ 150-62 (First Cause of Action). To evaluate the constitutionality of


                                                   17
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 19 of 26



a pretrial detention condition under the Fifth Amendment, a district court must determine whether

those conditions “amount to punishment of the detainee.” Bell v. Wolfish, 441 U.S. 520, 535

(1979). Punishment may be shown through an express intent to punish or a restriction or condition

that “is not reasonably related to a legitimate governmental objective.” Id. at 539; see also

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473-74 (2015) (clarifying that “a pretrial detainee can

prevail by providing only objective evidence that the challenged governmental action is not

rationally related to a legitimate governmental objective or that it is excessive in relation to that

purpose”). In addition, “when the State takes a person into its custody and holds him there against

his will, the Constitution imposes upon it a corresponding duty to assume some responsibility for

his safety and general well-being.” DeShaney v. Winnebago Cty. Dep’t of Soc. Servs., 489 U.S.

189, 199-200 (1989).

       Petitioners do not allege an express intent to punish them. See generally Doc. # 1. Nor do

they challenge the general propositions that the government “may permissibly detain a person

suspected of committing a crime prior to a formal adjudication of guilt,” Bell, 441 U.S. at 534, and

that the government “has a substantial interest in ensuring that persons accused of crimes are

available for trials and, ultimately, for service of their sentences, or that confinement of such

persons pending trial is a legitimate means of furthering that interest,” id. Thus, Petitioners may

succeed on their Fifth Amendment claim only if their confinement is not reasonably related to a

legitimate governmental objective or is excessive in relation to the legitimate governmental

objective, see Kingsley, 135 S. Ct. at 2473-74, or if Respondent fails to provide for his reasonable

safety, see DeShaney, 489 U.S. at 200.

       Here, Petitioners have not made that showing and cannot do so as circumstances currently

stand at PCCF. As described in the attached declarations, PCCF is taking active and substantial


                                                 18
           Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 20 of 26



measures to respond to a challenging public health crisis. Ex. A; Ex. B. Indeed, CAPT Steven S.

Wolf, MD, a PHS physician and the Medical Director for the USMS Prisoner Operations Division,

reviewed those measures and opines that “PCCF is providing appropriate precautions to protect

their prisoner population during the current COVID-19 pandemic.” Ex. C. ¶ 10.

       Those measures create conditions that are reasonably related and not excessive in relation

to the government’s interests in ensuring that Petitioners are available for their trials and,

ultimately, for service of their sentences, and are legitimate means of furthering those interests—

especially when:

       •        All of the Petitioners are charged with serious drug or gun crimes.
                Three (Baez, Bermudez, and Goncalves) are charged with
                conspiracy to distribute large amounts of fentanyl. Some, like
                Lindsey, have lengthy criminal histories (e.g., drug and gun
                convictions). One of them (Bermudez) assaulted a pregnant woman.

       •        Based on the gravity of those charges and criminal histories, all of
                the Petitioners are subject to valid orders of detention issued by
                federal magistrate judges.

       •        Two of those magistrate judges recently denied release requests
                filed by two of the Petitioners (Baez and Goncalves) based on
                individualized, case-specific facts and determined that those
                Petitioners should remain in detention despite the threat to health
                and safety posed by COVID-19. 9

Moreover, PCCF’s measures generally track the recommendations of public health authorities,

including the CDC. Ex. A; Ex. B; Ex. C.

       Of course, the risk of contracting COVID-19, either in PCCF or elsewhere, cannot be

entirely eliminated. But Respondent is not required to eliminate any risk to Petitioners. Rather,

Respondent is required to provide for their reasonable safety. See DeSahney, 489 U.S. at 200.

Because PCCF’s measures meet that standard, Petitioners’ claim under the Fifth Amendment fails


       9
           Bermudez’s release request currently is pending and Lindsey has not sought release.

                                                 19
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 21 of 26



and, at a minimum, is unlikely to succeed on the merits. E.g., Kingsley, 135 S. Ct. at 2473;

DeShaney, 489 U.S. at 199; Bell, 441 U.S. at 535.

               2.      Petitioners Have Not Shown An Eighth Amendment Violation.

       Petitioners also allege that the conditions of their confinement at PCCF violate the Eighth

Amendment. See Doc. # 1 ¶¶ 163-78 (Second Cause of Action). The Eighth Amendment protects

against the infliction of “cruel and unusual punishments.” U.S. Const. amend. VIII. “A prison

official violates the Eighth Amendment only when two requirements are met.” Farmer v. Brennan,

511 U.S. 825, 834 (1994). “First, the deprivation alleged must be, objectively, ‘sufficiently

serious.’” Id. (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)). A deprivation is sufficiently

serious if “a prison official’s act or omission” causing such a deprivation “result[s] in the denial

of ‘the minimal civilized measure of life’s necessities.’” Id. (quoting Rhodes v. Chapman, 452

U.S. 337, 347 (1981)). Second, “a prison official must have a ‘sufficiently culpable state of

mind.’” Id. (quoting Wilson, 501 U.S. at 297). “[T]hat state of mind is one of ‘deliberate

indifference’ to inmate health or safety.” Id. (quoting Wilson, 501 U.S. at 302–03).

       Plaintiffs have not shown that they can meet either of these requirements. First, they have

not suffered a “sufficiently serious” deprivation. See Wilson, 501 U.S. at 297. The active and

substantial measures PCCF is taking to respond to a challenging public health crisis does not come

close to satisfying the standard of deprivation Petitioners must satisfy here. Ex. A; Ex. B; Ex. C.

None of the Petitioners is held in crowded units. To the contrary, the units housing Baez,

Bermudez, and Gonsalves are half empty, Ex. A ¶¶ 9-11, and Lindsey’s unit is at less than 20

percent capacity, id. ¶ 12. And, both Bermudez and Gonsalves have their own cells. 10 Id. ¶¶ 10-


       10
           While Baez and Gonsalves share living quarters with a limited number of other detainees,
this is also true of many unincarcerated members of the community who live with roommates or
family members. See Hines v. Youssef, No. 13-0357, 2015 WL 164215, at *4 (E.D. Cal. Jan. 13,
2015) (“Unless there is something about a prisoner’s conditions of confinement that raises the risk
                                                20
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 22 of 26



11. When Petitioners are in common areas, such as during recreation and meals, PCCF takes a

variety of precautions that reasonably provide for adequate social distancing. Id. ¶¶ 10-11.

Moreover, Petitioners’ own healthcare provider attests, based on a review of their medical records

and observations during detention, that none them has a medical condition that presents “a higher

risk for COVID-19.” See Decl. of Marcia Norat, attached as Exhibit E hereto. 11

       Second, Petitioners cannot satisfy the subjective criterion, which requires them to prove

“that officials had subjective knowledge of the serious medical need and recklessly disregarded

the excessive risk to inmate health or safety from that risk.” Baker v. District of Columbia, 326

F.3d 1302, 1306 (D.C. Cir. 2003) (citing Farmer, 511 U.S at 837). The test is subjective, meaning

“the official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he [or she] must also draw the inference.” Farmer, 511 U.S at 837.

To be sure, PCCF is acutely aware of the risk that COVID-19 poses to its detainee population and

to the public at large, but it can hardly be said to be indifferent, as shown by the actions to

counteract the spread of COVID-19 described above and in the multiple declarations Respondent

has submitted in connection with this opposition. Ex. A; Ex. B; Ex. C; Ex. E.

       While Petitioners may disagree with some of the measures taken by PCCF to protect

detainees, deliberate indifference cannot be not shown simply by a difference of medical judgment.

See Scott v. Benson, 742 F.3d 335, 340 (8th Cir. 2014) (holding that a “mere difference of opinion

over matters of expert medical judgment or a course of medical treatment fail[s] to rise to the level

of a constitutional violation”). Because that is all Petitioners offer—a difference of medical



of exposure substantially above the risk experienced by the surrounding communities, it cannot be
reasoned that the prisoner is involuntarily exposed to a risk the society would not tolerate.”).
       11
          Ms. Norat is PCCF’s Health Services Administrator. Ex. E. Because her declaration
contains medical information about Petitioners, it has been submitted under seal.

                                                 21
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 23 of 26



judgment from purported experts who have never been to PCCF, or at least not recently, and who

rely on hearsay declarations provided by Petitioners’ lawyers in their criminals cases—Petitioners’

claim under the Eighth Amendment fails and, at a minimum, is unlikely to succeed on the merits.

               3.      Respondent Lacks Authority To Release Pretrial Detainees Subject
                       To An Order Of Detention From Another Session Of This Court.

       In addition, Petitioners have not shown how Respondent is empowered to provide the

primary relief they seek: their release from detention. Doc. # 1 at 39 (section B.1-2 of the prayer

for relief). Although Respondent is the immediate custodian for Petitioners, they are not subject

to detention by any authority of Respondent. Rather, Petitioners are subject to detention by order

of the federal judges assigned in each of their pending criminal cases. See 18 U.S.C. § 3142.

Petitioners cite no authority for the extraordinary proposition that Respondent may reduce its

detainee population when those detainees are subject to valid, case-specific orders of detention

from other federal judges in this district (or have requested detention, like Lindsey, resulting in an

order of detention). See Doc. # 1 at 39 (section B.1 of the prayer for relief). Nor do Petitioners

cite any authority for the equally extraordinary proposition that a court-appointed expert may usurp

that judicial function in the guise of “recommendations to the Court regarding how many and

which class members to order released.” Id. at 39 (section B.2 of the prayer for relief).

       As discussed above (supra Part II), the bail process is the only appropriate legal avenue

through which Petitioners may seek release due to the threat to health and safety posed by COVID-

19. Because Petitioners may seek release in their criminal cases, because Respondent is unable to

release them on his own authority, and because a court-appointed expert may not usurp that judicial

function, the Court should deny Petitioners’ motion.




                                                 22
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 24 of 26



       B.      Petitioners Have Not Shown That They Are Likely To
               Suffer Irreparable Harm In The Absence of Injunctive Relief.

       Independently, Petitioners have not shown that they are likely to suffer immediate and

irreparable harm in the absence of injunctive relief. To the contrary, Petitioners’ alleged harm—

that their detention increases the risk of harm from COVID-19—is speculative based on the site-

specific circumstances at PCCF. There is not currently, and has never been, a case of COVID-19

in the inmate and detainee population at PCCF. Ex. A ¶ 7; Ex. B. ¶ 24 Ex. C ¶ 11. Although there

has been one case of COVID-19 of a PCCF staff member, it has been 33 days since that individual

was last at PCCF. Ex. A ¶ 7; Ex. B. ¶ 24. To put that into perspective, 33 days is more than six

times the median incubation period (about five days) and more than double the CDC’s

recommended quarantine period (14 days). Indeed, the fact that a staff member tested positive for

COVID-19 in mid-March, and yet there are zero cases of COVID-19 in the inmate and detention

population as of April 20, indicates that PCCF’s efforts are working. That fatally undermines

Petitioners’ claim that the efforts to prevent exposure to COVID-19 at PCCF are insufficient to

the point where they require the highly extraordinary remedies they seek, including judicial

monitoring and release of detainees.

       Nor have Petitioners shown that their alleged injury—that they are subject to a heightened

risk of death from COVID-19—will be redressed by ordering their release. To the contrary,

Petitioners’ desired relief—release from detention—will not ameliorate their claimed heightened

risk of injury or death resulting from COVID-19, nor can release prevent them from contracting

COVID-19. Petitioners offer no proof—nor is Respondent aware of any—that their release from

PCCF, a facility without a single case of COVID-19 in the inmate and detainee population, into

Massachusetts, which has declared a state of emergency based on the COVID-19 crisis, or

anywhere else, will reduce their risk of injury or death. See generally Doc. # 1. Although infection

                                                23
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 25 of 26



rates in Plymouth County are relatively low (less than half of one percent of the population), that

rate is higher than zero—the current infection rate among inmates and detainees at PCCF.

       Moreover, it cannot be overlooked that PCCF provides medical care at no cost to detainees,

including Petitioners. By reason of their detention, Petitioners have greater access to robust

medical care than many in the general public. Ordering their release from PCCF would leave

Petitioners without their present access to health care and could put them at greater risk of serious

complications in the event that they contracts COVID-19. As Dr. Baker attests generally in his

declaration:

               While it is clear that a prison setting poses particular challenges from
               an infectious disease stand-point, the risk of infection is tempered
               by the degree of control we have over access to the facility. We are
               screening incoming detainees/inmates carefully and taking steps to
               isolate them as necessary. We have a highly educated and trained
               staff that is acutely aware of the risks posed by the pandemic. We
               are also providing a level of medical care to the detainees/inmates
               that they are unlikely to receive outside of PCCF.

Ex. B ¶ 21.

       Because Petitioners have not shown that they are likely to suffer immediate and irreparable

harm, the Court should deny Plaintiff’s motion.

       C.      Petitioners Have Not Shown That The Balance Of Equities Tip
               In Their Favor Or That An Injunction Is In The Public Interest.

       The final two factors, which “merge when the Government is the opposing party,” Nken v.

Holder, 556 U.S. 418, 435 (2009), also tilt strongly against injunctive relief.           Here again,

Petitioners have not met their burden. Petitioners ask this Court to order Respondent to release an

unspecified but presumably substantial number of pretrial detainees so that the remaining detainees

will not have to share living space and can more easily practice social distancing. But Petitioners

do not provide any information regarding viable housing options outside of PCCF, either for

themselves or members of the putative class, or whether they or members of the putative class, if
                                                  24
        Case 1:20-cv-10753-LTS Document 23 Filed 04/21/20 Page 26 of 26



asked to leave PCCF, would be deprived of access to food, means of personal hygiene, and medical

care. 12 Not only would that put them at risk of becoming infected with COVID-19, but it would

also put others in the community at risk, thereby undermining the substantial public efforts to

suppress the spread of the COVID-19. Because Petitioners have not shown that these remaining

factors support the extraordinary injunction they seek, the Court should deny Plaintiff’s motion.

                                        CONCLUSION

       For all of the foregoing reasons, Respondent respectfully requests that the Court deny

Petitioner’s motion.

                                                     Respectfully submitted,

                                                     ANTONE MONIZ
                                                     Superintendent of the Plymouth
                                                     County Correctional Facility

                                                     By his attorneys,

                                                     ANDREW E. LELLING,
                                                     United States Attorney

                                             By:     /s/ Jason C. Weida
                                                     Jason C. Weida
                                                     Assistant U.S. Attorney
                                                     United States Attorney’s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, Massachusetts 02210
                                                     (617) 748-3180
Dated: April 21, 2020                                Jason.Weida@usdoj.gov




       12
         The CDC emphasizes that people who are homeless are particularly vulnerable to
COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/community/homeless-shelters/
index.html (last visited Apr. 20, 2020).

                                                25
